Citation Nr: 0817985	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for hiatal hernia, status 
post surgical repair, with Barrett's esophagus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967, from January 1972 to January 1977, and from 
December 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho.  


FINDING OF FACT

The veteran's hiatal hernia, status post surgical repair, 
with Barrett's esophagus results in reflux symptoms requiring 
medication, but does not result in considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hiatal 
hernia, status post surgical repair, with Barrett's esophagus 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

For a 10 percent rating under Diagnostic Code 7346 (hiatal 
hernia), the evidence must show that the veteran's disability 
is manifested by two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is for assignment when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

History and analysis

The veteran was granted service connection and a 
noncompensable rating for his hiatal hernia disability by a 
July 1997 rating decision.  In November 2003 the veteran 
submitted his claim for an increased rating.  The February 
2005 rating decision on appeal granted the veteran an 
increased rating of 10 percent, effective from November 2003.  
The veteran's hiatal hernia disability is assigned a 10 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

On VA examination in January 2005 the veteran complained of 
frequent heartburn throughout the day, that heartburn wakes 
him up at night, that he elevates the head of his bed to help 
treat the reflux symptoms, and that he takes Prilosec every 
day, which helps his reflex symptoms to some extent.  On VA 
examination in May 2006 the veteran reported acid reflux 
symptoms that occur as often as there to four times a day, 
and then sometimes will not occur for weeks at a time.  The 
veteran also reported that his bed is elevated at an angle 
because he has severe reflux at night if he sleeps flat.  
However, both the January 2005 and May 2006 VA examiners 
noted that the veteran was obese and neither of the examiners 
indicated that the veteran's hiatal hernia disability 
resulted in considerable impairment of health.  In fact the 
May 2006 VA examiner specifically stated that the veteran's 
hiatal hernia disability does not result in considerable 
impairment of health.

The Board has also reviewed the extensive VA and private 
treatment records in the veteran's claims file.  While these 
records confirm that the veteran experiences reflux symptoms 
due to his hiatal hernia disability, none of the medical 
records indicate that the veteran's hiatal hernia symptoms 
result in considerable impairment of the veteran's health.  
Since considerable impairment of health is a requirement for 
a 30 percent rating, and such is not shown, the preponderance 
of the evidence is against an increased rating.

In an April 2008 informal hearing presentation, the veteran's 
representative asserted that the January 2005 VA examiner and 
the veteran's private physician indicated that the veteran's 
hiatal hernia disability resulted in considerable impairment 
of health.  The Board does not find this to be the case.  The 
VA examiner noted that the private physician stated that 
there was a concern that esophageal cancer might occur as a 
result of the veteran's reflux.  However, the record does not 
indicate that the veteran has esophageal cancer or that the 
veteran's hiatal hernia disability currently results in 
considerable impairment of health.

The Board finds that during the time period under 
consideration, the hiatal hernia, status post surgical 
repair, with Barrett's esophagus has met the criteria for a 
10 percent rating and no higher.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher staged 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a January 2004 letter, issued prior to the February 2005 
decision on appeal, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision and the statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's VA and private medical records and the 
veteran has been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 10 percent for hiatal hernia, status 
post surgical repair, with Barrett's esophagus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


